EXHIBIT CONTACT: Investor Relations 404-715-2170 Corporate Communications 404-715-2554 Delta Air Lines Reports June 2008 Quarter Financial Results Company reports $137 million profit excluding special charges Unprecedented fuel prices increase costs by more than $1 billion ATLANTA,July 16, 2008 – Delta Air Lines (NYSE:DAL) today reported results for the quarter ended June 30, 2008.Key points include: · Delta’s net income for the June 2008 quarter excluding special charges was $137 million, or $0.35 per diluted share, despite a more than $1 billion year-over-year increase in fuel input costs related to higher prices.1,2,3 · Including special charges of $1.2 billion, Delta’s reported net loss for the June 2008 quarter was $1.0 billion, or $2.64 per diluted share. · Delta’s merger with Northwest Airlines is targeted to close during the fourth quarter of 2008.The company expects approximately $2 billion in annual merger-related synergies by 2012 with cash integration costs of approximately $600 million over three years. · As of June 30, 2008, Delta had $4.3 billion in unrestricted liquidity, including $1 billion available under its revolving credit facility. “When faced with the challenge of unprecedented fuel prices, Delta distinguished itself by reacting quickly and decisively with strong topline growth, domestic capacity rationalization, cost initiatives, fuel hedging, and a focus on preserving liquidity – while continuing to run a great airline and deliver exceptional customer service” said Richard Anderson, Delta’s chief executive officer. “With our talented employees, revenue momentum, a solid balance sheet, and our game-changing merger with Northwest, we are well positioned to seize opportunities in the current environment and strengthen our leadership position as the global airline of choice.” June Quarter Financial Results Including special charges of $1.2 billion, net of tax, primarily related to the impairment of goodwill and other intangibles, Delta reported a net loss for the June 2008 quarter of $1.0 billion.Excluding special and reorganization items in both periods, Delta had net income of $137 million in the second quarter of 2008 compared to net income of $274 million in the second quarter of 2007 4.The year-over- year decrease in net income was driven primarily by unprecedented fuel prices, partially offset by an increase in operating revenue from international expansion. -more- Page 2 In March, Delta announced it had recalibrated its 2008 business plan with a focus on preserving liquidity in light of the significant increase in crude oil prices.During the June quarter, as fuel prices continued to rise, the airline reevaluated its flight schedule, targeting additional reductions in capacity.Delta now expects system capacity for the second half of 2008 to be down 4% compared to 2007, with domestic capacity down 13% and international capacity up 14%.The company is now targeting to remove the equivalent of 100 regional aircraft from the system by the end of the year.Through aggressive revenue and cost initiatives, including expansion of its international network and utilization of its fuel hedge strategy, the company expects to cover approximately $3 billion of the estimated $4 billion raw impact of higher fuel input costs in 2008.
